ORDER
DAVID A. LEWIS of MORRISTOWN, who was admitted to the bar of this State in 1985, having pleaded guilty in the United States District Court for the District of New Jersey to knowingly and willfully subscribing to a false 2003 U.S. Individual Tax *437Return, in violation of 26 U.S.C. § 7206(1), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l) DAVID A. LEWIS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DAVID A. LEWIS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that DAVID A. LEWIS comply with Rule 1:20-20 dealing with suspended attorneys.